937 F.2d 623
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.J. Harold KADLEC, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 91-3140.
United States Court of Appeals, Federal Circuit.
June 12, 1991.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
DECISION
PER CURIAM.


1
The final decision of the Merit Systems Protection Board in Docket No. DC07529010412 dismissing J. Harold Kadlec's petition for lack of jurisdiction is affirmed.

OPINION

2
Substantial evidence supports the board's determination that there was no adverse action against Kadlec because the unsatisfactory performance appraisals and allegedly imperfect management activities preceding his resignation were not coercive.  See 5 U.S.C. Sec. 7703(c) (1988).  His supervisors' attempts to counsel Kadlec about improving his work were ordinary management activities intended to give him the opportunity to bring his performance up to the expected standard, not harassment.  A resignation is presumed voluntary, Cruz v. Department of the Navy, --- F.2d ----, ---- (Fed.Cir.1991), and Kadlec's assertions are insufficient to rebut the presumption.  Because the board's jurisdiction is limited to cases involving an adverse agency action, see 5 U.S.C. Sec. 7512 (1990), and does not extend to an action taken voluntarily by an employee, 5 C.F.R. Sec. 752.401(b)(9) (1991), the board correctly concluded that it lacked jurisdiction.